                                                       1   Kelly H. Dove, Esq. (NV Bar No. 10569)
                                                           Holly E. Cheong, Esq. (NV Bar No. 11936)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: kdove@swlaw.com
                                                       5          hcheong@swlaw.com
                                                       6   Attorneys for Plaintiffs Federal Home Loan Mortgage
                                                           Corporation and Wells Fargo Bank, N.A
                                                       7

                                                       8                              UNITED STATES DISTRICT COURT
                                                       9                                      DISTRICT OF NEVADA
                                                      10

                                                      11   FEDERAL HOME LOAN MORTGAGE
                                                           CORPORATION; WELLS FARGO BANK,                    Case No.:   2:17-cv-01665-APG-VCF
                                                      12   N.A., a national banking association;
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                          STIPULATION AND ORDER TO
Snell & Wilmer




                                                      13                        Plaintiffs,               EXTEND TIME TO FILE RESPONSES
                    Las Vegas, Nevada 89169




                                                                                                          AND REPLIES TO PLAINTIFFS’
                         LAW OFFICES

                          702.784.5200




                                                      14   vs.                                            MOTION FOR SUMMARY JUDGMENT
                               L.L.P.




                                                      15   SPICE CAP MANAGEMENT INC., a Nevada            (Second Request)
                                                           corporation; GRAND CANYON VILLAGE
                                                      16   HOMEOWNERS ASSOCIATION, a Nevada
                                                           nonprofit corporation; ATC ASSESSMENT
                                                      17   COLLECTION GROUP, LLC, a California
                                                           limited-liability company; POS
                                                      18   INVESTMENTS LLC, a domestic limited-
                                                           liability company;
                                                      19
                                                                                Defendants.
                                                      20
                                                           POS INVESTMENTS LLC, a domestic
                                                      21   limited-liability company;
                                                      22                        Counterclaimant,
                                                      23   vs.
                                                      24   FEDERAL HOME LOAN MORTGAGE
                                                           CORPORATION; WELLS FARGO BANK,
                                                      25   N.A., a national banking association;
                                                      26                        Counter Defendants.
                                                      27

                                                      28   ///


                                                                                                       -1-
                                                           4835-2881-1176.1
                                                       1              Plaintiffs/Counter Defendants Federal Home Loan Mortgage Corporation and Wells Fargo
                                                       2   Bank, N.A. (collectively, “Plaintiffs”), Defendant/Counterclaimant POS Investments, LLC, and
                                                       3   Defendant Grand Canyon Village Homeowners Association (collectively the “Parties”), by and
                                                       4   through their respective counsel, hereby stipulate and request an order extending the deadline to
                                                       5   file responses to Plaintiffs’ Motion for Summary Judgment and replies in support of the same.
                                                       6   The current deadline for responses is Monday, September 30, 2019. (ECF No. 47.) This the
                                                       7   Parties second request for an extension.
                                                       8              The Parties request that the deadlines be extended to Friday, November 1, 2019 for
                                                       9   responses and Friday, December 6, 2019, for replies. The Parties request this extension in good
                                                      10   faith for the benefit of the Parties, as the Parties are discussing settlement, and counsel to provide
                                                      11   adequate time for briefing should this litigation not settle.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           DATED this 27th day of September, 2019.           DATED this 27th day of September, 2019.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           SNELL & WILMER L.L.P.                             HONG & HONG
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   By: /s/ Holly E. Cheong                           By: /s/ Joseph Y. Hong
                                                               Kelly H. Dove, Esq.                               Joseph Y. Hong, Esq.
                                                      16       (Nevada Bar No. 10569)                            (Nevada Bar No. 5995)
                                                               Holly E. Cheong, Esq.                             1980 Festival Plaza Drive, Suite 650
                                                      17       (Nevada Bar No. 11936)                            Las Vegas, Nevada 89135
                                                               SNELL & WILMER L.L.P.                             Telephone: (702) 870-1777
                                                      18
                                                               3883 Howard Hughes Parkway                        Attorney for Defendant/Counterclaimant
                                                      19       Suite 1100                                        POS Investments, LLC
                                                               Las Vegas, Nevada 89169
                                                      20       Telephone: (702) 784-5200
                                                               Attorneys for Plaintiffs/Counter
                                                      21       Defendants Federal Home Loan
                                                               Mortgage Corporation and Wells Fargo
                                                      22
                                                               Bank, N.A.
                                                      23
                                                           [Signatures continued on next page]
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -2-
                                                           4835-2881-1176.1
                                                       1   DATED this 27th day of September, 2019.
                                                       2   TYSON & MENDES
                                                       3
                                                           By: /s/ Margaret E. Schmidt
                                                       4      Margaret E. Schmidt, Esq.
                                                              (Nevada Bar No. 12489)
                                                       5      3960 Howard Hughes Parkway
                                                              Suite 600
                                                       6      Las Vegas, Nevada 89169
                                                              Telephone: (702) 724-2648
                                                       7
                                                              Attorneys for Defendant Grand Canyon
                                                       8      Village Homeowners Association

                                                       9

                                                      10                                              ORDER

                                                      11
                                                                      IT IS SO ORDERED.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                     ____________________________________
                               L.L.P.




                                                      15                                             UNITED STATES DISTRICT JUDGE

                                                      16                                                           9/27/2019
                                                                                                     DATED:      _____________________
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                      -3-
                                                           4835-2881-1176.1
